Case 2:17-cv-07446-MWF-MRW Document 54 Filed 06/02/20 Page 1 of 1 Page ID #:213
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

  Case No.        CV 17-7446 MWF (MRWx)                                        Date: June 2, 2020
  Title           Joe Alamo Jr. v. Keylex, Inc., et al.


  Present: The Honorable:         MICHAEL W. FITZGERALD, United States District Judge


                      Rita Sanchez                                         Not Reported
                      Deputy Clerk                                   Court Reporter / Recorder

          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                   Not Present                                          Not Present

  Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

        On December 26, 2020, prior to the reassignment of this case to this Court,
  the Hon. S. James Otero issued a Scheduling Notice (the “SJO Notice”). (Docket
  No. 52). Pursuant to the SJO Notice, a Status Conference was scheduled for June
  8, 2020, at 8:30 a.m., and the parties were ordered to file a joint status report by
  May 25, 2019 [sic]. The joint status report has not been filed.

          The Status Conference on June 8, 2020 is VACATED and no appearances
  shall be made. The parties are ordered to meet and confer and prepare a joint
  status report. Plaintiff is ordered to file the report, and show cause in writing no
  later than JUNE 19, 2020, as to why this action should not be dismissed for failure
  to comply with the Court’s Order. No oral argument on this matter will be heard
  unless otherwise ordered by the Court. See Fed. R. Civ. P. 78; Local Rule 7-15.
  This Order to Show Cause will stand submitted upon the filing of the response.
  Failure to respond to the Order to Show Cause will result in dismissal of this
  action.

          IT IS SO ORDERED.

                                                                             Initials of Preparer: RS/sjm




  CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 1
